 
 
II 
Calendar No. 593 
111th CONGRESS 2d Session 
S. 1320 
[Report No. 111–307] 
IN THE SENATE OF THE UNITED STATES 
 
June 22, 2009 
Mr. Tester (for himself, Mr. Begich, Mrs. Gillibrand, Mr. Baucus, Mr. Merkley, and Mr. Brown of Ohio) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
 
September 27, 2010 
Reported by Mr. Bingaman, with an amendment and an amendment to the title 
Strike out all after the enacting clause and insert the part printed in italic 
 
A BILL 
To provide assistance to owners of manufactured homes constructed before January 1, 1976, to purchase Energy Star-qualified manufactured homes. 
 
 
1.Short titleThis Act may be cited as the Energy-Efficient Manufactured Housing Act of 2009. 
2.Energy-efficient manufactured homes 
(a)DefinitionsIn this section: 
(1)Dated manufactured homeThe term dated manufactured home means a manufactured home constructed before January 1, 1976. 
(2)Energy Star-qualified manufactured homeThe term Energy Star-qualified manufactured home means a manufactured home that has been designed, produced, and installed in accordance with Energy Star guidelines by an Energy Star-certified entity. 
(3)Manufactured homeThe term manufactured home has the meaning given the term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402). 
(4)SecretaryThe term Secretary means the Secretary of Energy. 
(b)PurposeThe purpose of this section is to assist low-income households residing in dated manufactured homes to save energy and energy expenditures by providing support toward the purchase of new Energy Star-qualified manufactured homes. 
(c)Grants to State agencies 
(1)In generalThe Secretary may provide grants under this section to— 
(A)the State agency responsible for developing State energy conservation plans under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322) in each State; or 
(B)such other State agency carrying out a similar activity as the Governor of the State may designate. 
(2)AllocationThe Secretary shall provide grants to each State agency under paragraph (1) based on the proportion that, as determined using the most recent and accurate data available— 
(A)the number of dated manufactured homes occupied as primary residences in the State; bears to 
(B)the number of dated manufactured homes occupied as primary residences in all States. 
(3)Use of fundsA State agency shall use a grant provided under paragraph (1) to provide to owners of dated manufactured homes in the State rebates to use toward the purchase of new Energy Star-qualified manufactured homes in the State in accordance with paragraph (4). 
(4)Rebates 
(A)Primary residence requirementA rebate under this subsection may be made only to an owner of a dated manufactured home that is used on a year-round basis as a primary residence. 
(B)Destruction and replacementA rebate under this subsection may be made only if the applicable dated manufactured home will be— 
(i)destroyed (including appropriate recycling); and 
(ii)replaced, in the same general location (as determined by the applicable State agency), with an Energy Star-qualified manufactured home. 
(C)Single rebateA rebate under this subsection may not be provided to any owner of a dated manufactured home that was or is a member of a household for which any member of the household was provided a rebate pursuant to this subsection. 
(D)Eligible householdsTo be eligible to receive a rebate under this subsection, an owner of a dated manufactured home shall demonstrate to the applicable State agency that the total income of all members of the household of the owner does not exceed 200 percent of the Federal poverty level for income in the applicable area. 
(5)Limitation 
(A)In generalSubject to subparagraph (B), the amount of a rebate provided by a State agency under this subsection shall not exceed, for a single manufactured home, $7,500 of the amount provided to the State agency pursuant to this subsection. 
(B)Use of State fundsA State agency may supplement the amount of a rebate provided under this subsection using State or other funds (including private donations and grants from charitable foundations) by such amount as the State agency determines to be appropriate. 
(6)Similar programs 
(A)State programsSubject to the limitation described in paragraph (5)(A), a State agency conducting a program the purpose of which is to replace dated manufactured homes with Energy Star-qualified manufactured homes may use the amounts provided under this subsection to support the program. 
(B)Federal programsThe Secretary shall seek to achieve the purpose of this section through similar Federal programs, including— 
(i)the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and 
(ii)the program under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.). 
(7)Administration 
(A)Controls and procedures 
(i)In generalEach State agency that receives funding under this subsection shall establish such fiscal controls and accounting procedures as are sufficient, as determined by the Secretary, to ensure proper accounting for disbursements made from the funds and fund balances. 
(ii)RequirementThe controls and procedures established under clause (i) shall conform to generally accepted Federal accounting principles, as determined by the Secretary. 
(B)Coordination with other State agenciesA State agency that receives funding under this subsection may coordinate efforts and share funds for administration with other State agencies involved in low-income housing programs. 
(C)Administrative expensesA State agency may use not more than 10 percent of the funds provided to the State agency under this subsection for administrative expenses in carrying out a program under this subsection. 
(d)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section. 
(2)Administrative expensesOf the amounts available for each fiscal year to carry out this section, the Secretary may use not more than 5 percent to pay administrative expenses. 
1.Short titleThis Act may be cited as the Energy-Efficient Manufactured Housing Act of 2010. 
2.Energy-efficient manufactured homes 
(a)DefinitionsIn this section: 
(1)Dated manufactured homeThe term dated manufactured home means a manufactured home constructed before January 1, 1976. 
(2)Energy Star-qualified manufactured home 
(A)In generalThe term Energy Star-qualified manufactured home means a manufactured home that has been designed, produced, and installed in accordance with Energy Star guidelines by an Energy Star-certified entity. 
(B)InclusionThe term Energy Star-qualified manufactured home includes single- and multi-section manufactured homes. 
(3)Manufactured homeThe term manufactured home has the meaning given the term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402). 
(4)SecretaryThe term Secretary means the Secretary of Energy. 
(b)PurposeThe purpose of this section is to assist low-income households residing in dated manufactured homes to save energy and energy expenditures by providing support toward the purchase of new Energy Star-qualified manufactured homes. 
(c)Grants to State agencies 
(1)In generalThe Secretary may provide grants under this section to— 
(A)the State agency responsible for developing State energy conservation plans under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322) in each State; or 
(B)such other State agency carrying out a similar activity as the Governor of the State may designate. 
(2)Requirements 
(A)PriorityIn providing grants under this section, the Secretary shall give priority to States that, as determined by the Secretary— 
(i)have a high percentage of dated manufactured homes relative to the existing manufactured housing stock of the State; 
(ii)would experience substantial energy gains and returns on investment on replacement of dated manufactured homes; 
(iii)have a high percentage of counties with fewer than 6 residents per square mile; 
(iv)have the infrastructure or planned infrastructure necessary to replace dated manufactured homes in the State; or 
(v)act in partnership with providers of affordable lending products that enable buyers to build wealth. 
(B)Failure by States to actIf a State agency fails to use any portion of grant provided under this subsection during the 1-year period beginning on the date of receipt of the grant— 
(i)the unused amount of the grant shall revert to the Secretary; and 
(ii)the Secretary may distribute the amount to any individual or entity on a first-come, first-served basis. 
(3)Use of fundsA State agency shall use a grant provided under paragraph (1) to provide to owners of dated manufactured homes in the State in accordance with paragraph (4)— 
(A)grants or loans to use toward the purchase of new Energy Star-qualified manufactured homes in the State; and 
(B)rebates or grants for the decommission of dated manufactured homes. 
(4)Rebates, grants, and loans 
(A)Amount 
(i)Grant or loanSubject to clause (iii), the amount of a grant or loan provided to an owner by a State agency under this subsection shall not exceed, for a single manufactured home, $7,500 of the amount provided to the State agency pursuant to this subsection. 
(ii)Decommission assistanceSubject to clause (iii), the amount of decommission assistance rebate or grant provided to an owner by a State agency under this subsection shall not exceed, for a single manufactured home, $2,500 of the amount provided to the State agency pursuant to this subsection. 
(iii)Use of State fundsA State agency may supplement the amount of a rebate, grant, or loan provided under this subsection using State or other funds (including private donations and grants or loans) by such amount as the State agency determines to be appropriate. 
(B)Primary residence requirementA rebate, grant, or loan under this subsection may be made only to an owner of a dated manufactured home that has been used as the primary residence of the owner on a year-round basis for at least the 12 previous months. 
(C)Destruction and replacement 
(i)In generalA grant or loan under this subsection may be made only if the applicable dated manufactured home will be— 
(I)destroyed (including appropriate recycling); and 
(II)replaced, in an appropriate area (as determined by the applicable State agency), with an Energy Star-qualified manufactured home. 
(ii)VerificationThe Secretary shall establish such third-party verification requirements as are necessary to ensure that the requirements of clause (i) are met. 
(D)Single grant or loanA grant or loan under this subsection may not be provided to any owner of a dated manufactured home that was or is a member of a household for which any member of the household was provided a grant or loan pursuant to this subsection. 
(E)Decommission rebate or grantA decommission rebate or grant under this subsection may be made only if— 
(i)the applicable dated manufactured home will be destroyed (including appropriate recycling); 
(ii)proof of decommission is shown before the rebate or grant funds are paid; and 
(iii)no member of the applicable household was provided a grant or loan pursuant to this subsection. 
(F)Eligible householdsTo be eligible to receive a rebate, grant, or loan under this subsection, an owner of a dated manufactured home shall demonstrate to the applicable State agency that the total income of all members of the household of the owner does not exceed the greater of, as determined by the Secretary— 
(i)200 percent of the most recent annual Federal Poverty Income Guidelines published by the Department of Health and Human Services; or 
(ii)80 percent of the area median income in the applicable area, as determined by the Secretary. 
(G)Eligible financing 
(i)In generalAs a condition on receipt of a grant or loan under this subsection, a homeowner shall— 
(I)assume a mortgage or personal property loan that maximizes the ability of the homeowner to stay in the new manufactured home, minimize default, and build equity; and 
(II)
(aa)own the land on which the manufactured home is sited; or 
(bb)have a land-lease on the land on which the manufactured home is sited of not less than the longer of 10 years or the length of the mortgage term. 
(ii)Other leasesA homeowner shall be considered to have satisfied clause (i)(II)(bb) if the homeowner has— 
(I)a lease from a community land trust or nonprofit housing corporation; or 
(II)a proprietary lease (perpetual or renewable as a matter of right) by a cooperative or homeowner association that is owned or controlled by the homeowners. 
(5)Similar programs 
(A)State programsSubject to the limitation described in paragraph (4)(A), a State agency conducting a program the purpose of which is to replace dated manufactured homes with Energy Star-qualified manufactured homes may use the amounts provided under this subsection to support the program. 
(B)Federal programs 
(i)In generalThe Secretary shall seek to achieve the purpose of this section through similar Federal programs, including the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115). 
(ii)Conforming amendmentsSection 407 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 145) is amended by adding at the end the following: 
 
(f)Energy-efficient manufactured homesNotwithstanding any restrictions in part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.), any amount made available under this Act for the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) may be used for the replacement of pre-1976 substandard manufactured homes with Energy Star-qualified manufactured homes under the Energy-Efficient Manufactured Housing Act of 2010. . 
(6)Administration 
(A)Controls and procedures 
(i)In generalEach State agency that receives funding under this subsection shall establish such fiscal controls and accounting procedures as are sufficient, as determined by the Secretary, to ensure proper accounting for disbursements made from the funds and fund balances. 
(ii)RequirementThe controls and procedures established under clause (i) shall conform to generally accepted Federal accounting principles, as determined by the Secretary. 
(B)Coordination with other State agenciesA State agency that receives funding under this subsection may coordinate efforts and share funds for administration with other State agencies involved in low-income housing programs. 
(C)Administrative expensesA State agency may use not more than 10 percent of the funds provided to the State agency under this subsection for administrative expenses of the agency or nonprofit organizations in carrying out a program under this subsection. 
(d)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section. 
(2)Administrative expensesOf the amounts available for each fiscal year to carry out this section, the Secretary may use not more than 5 percent to pay administrative expenses. 
Amend the title so as to read: To provide assistance to owners of substandard manufactured homes constructed before January 1, 1976, to purchase Energy Star-qualified manufactured homes.. 
 
 
Reported with an amendment and an amendment to the title  
